Citation Nr: 1714742	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of gunshot wound, left shoulder, back, and chest area, minor.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a headaches disability, claimed as cluster headaches.

4.  Entitlement to service connection for an enlarged thyroid disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to May 1970.  He had service in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gunshot wound residuals are manifested by multiple muscle group injuries (Muscle Group II, IV, and VI) within the same anatomical region but not acting on the same joint.  

2.  Resolving any doubt in favor of the Veteran, the Veteran's gunshot wound residuals injury to Muscle Group II is manifested by a moderately severe disability, marked by a through and through wound requiring debridement and hospitalization, and with consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, to include weakness and lowered threshold of fatigue, with some impairment of muscle tonus and some loss of muscle, and some evidence of inability to keep up with work requirements.

3.  Increasing the Veteran's disability evaluation for a moderately severe injury to Muscle Group II by one level results in a severe disability evaluation.

4.  The Veteran has a scar on the left posterior arm measuring 13 centimeters by 0.3 centimeters associated with his service-connected residuals of a gunshot wound.  The scar is not painful or unstable, and does not have a total area equal to or greater than 39 square centimeters.

5.  The Veteran has osteoarthritis of the glenohumeral and AC joints associated with the service-connected residuals from two gunshot wounds.

6.  The probative evidence of record shows that the Veteran's tension headaches are related to his service-connected major depression and anxiety disorder.

7.  The preponderance of the evidence fails to establish that the Veteran's enlarged thyroid disability, diagnosed as hyperthyroidism, is etiologically related to service.

8.  The preponderance of the evidence fails to establish that the Veteran's hypertension was initially manifested in service; manifested to a compensable degree within one year of service discharge; or is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a maximum evaluation of 30 percent for residuals of gunshot wound, left shoulder, back, and chest area, minor, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5302, 5304, 5306 (2016).
2.  The criteria for assignment of a separate noncompensable disability rating for a scar on the left posterior arm associated with the service-connected residuals of gunshot wound, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7802 (2016).

3.  The criteria for service connection for osteoarthritis of the glenohumeral and AC joints associated with the service-connected residuals of two gunshot wounds, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  Resolving doubt in favor of the Veteran, his tension headaches were incurred secondary to the service-connected major depression and anxiety disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for an enlarged thyroid disability, diagnosed as hyperthyroidism, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 



      Duty to Notify

VA's duty to notify was satisfied by letter dated in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claims on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

A review of the record indicates that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  However, it is unclear what type of SSA benefits the Veteran is receiving.  SSA inquiries contained in the file suggest that that the Veteran is receiving benefits; however, they do not list a "disability onset date."  Instead, the initial start date was listed in 2004, when the Veteran turned 62 years old.  See, e.g., SSA Inquiries dated in February 2011 and November 2013.  A reasonable inference from this information would suggest that the Veteran is not in receipt of SSA disability benefits, but rather is in receipt of SSA retirement benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although no attempt to obtain any records from the SSA has been made, as the record does not indicate that the Veteran is in receipt of SSA disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to the claims on appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

With respect to the claim for an increased rating for residuals of gunshot wound, left shoulder, back, and chest area, minor, the Veteran was afforded VA examinations in October 2013 and March 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for an increased rating for residuals of gunshot wound, left shoulder, back, and chest area, minor, there is no additional evidence which needs to be obtained. 

With respect to the claims for entitlement to service connection for an enlarged thyroid and hypertension, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case, the Board finds that other than the Veteran's allegations, the record does not indicate that his enlarged thyroid or hypertension disabilities may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claims for service connection for an enlarged thyroid or hypertension.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased Rating

The Veteran is seeking a disability evaluation in excess of 20 percent for his service-connected residuals of gunshot wound, left shoulder, back, and chest area, minor.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

By way of background, in an October 1970 rating decision, the RO granted service connection for a residuals of a gunshot wound, left shoulder, back and chest area, and assigned a 20 percent disability evaluation effective May 9, 1970.  In December 2012, the Veteran filed the increased rating claim on appeal.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2016).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2016). 

The Veteran's residuals of gunshot wound, left shoulder, back, and chest area, minor are currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5302 (2016).  Under Diagnostic Codes 5301 to 5323, muscle disabilities are rated as slight, moderate, moderately-severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2016).

Diagnostic Code 5302 is for evaluation of injuries to Muscle Group II.  Muscle Group II involves the extrinsic muscles of the shoulder girdle: pectoralis major II, the latissimus dorsi and teres major, pectoralis minor, and rhomboid muscles.  Under Diagnostic Code 5302, for a nondominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The examination reports have also indicated injury to Muscle Groups IV and VI.

Diagnostic Code 5304 pertains to Muscle Group IV, which involves the intrinsic muscles of the shoulder girdle: supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  Under Diagnostic Code 5304, for a nondominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 20 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5304.

Diagnostic Code 5306 pertains to Muscle Group VI, which involves the extensor muscles of the elbow: triceps and anconeus.  Under Diagnostic Code 5306, for a nondominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5306.

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately-severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately-severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4). 

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of MGs not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016).

When multiple muscle group injuries are in the same anatomical group, but act on different joints, the adjudicator must identify the most severely-injured group and then increase the assigned evaluation by one level; this rating is the combined evaluation for all muscle injuries in that anatomical region.  38 C.F.R. § 4.55(e).  Ratings may not be combined, but instead a single rating, elevated to the next higher level for the major injury, is assigned.  38 C.F.R. § 4.55(a) (1997). 

Turning to the medical evidence of record, the scant service treatment records pertaining to this injury demonstrate that in August 1968, the Veteran complained of a lack of proper healing of his gunshot wound.  The physician noted an entrance wound under the left clavicle and an exit would just lateral to the left areola.  Physical examination revealed healing within normal limits.  The impression was contracting scar tissue causing pain.  The Veteran was placed on a profile for three months, which included no push-ups or chin-ups.  It was noted that in October 1968, the Veteran was taken off profile at his request.  The Veteran indicated that he was "feeling ok."  There is no record of treatment at the time of the injury.  On the Veteran's separation examination in March 1970, he reported a two inch scar on his arm and a seven inch scar on his back.  On his report of medical history, the Veteran noted that he was "operated on for shots" at age 26.  The examiner noted a gunshot wound to the left chest wall in April 1968 with secondary pain.  

Shortly after discharge from service, the Veteran was afforded a VA examination in September 1970.  The examiner noted that the Veteran sustained a gunshot wound to his left shoulder in April 1968 in Vietnam.  The examiner noted that the Veteran was hospitalized, and the wound was debrided and sutured.  Upon examination, a one inch scar was noted in the left chest opposite the anterior axillary line.  Posteriorly there was a six inch scar in the midline of the left upper arm and a l x 1 inch scar subscapular, just lateral to the midline, the dorsal area of the back.  There was a six inch operative well-healed scar along the border of the left lateral, scapular area.  There was some loss of muscle tissue of the latissimus dorsi on the left, which produced slight weakness in elevating the left upper extremity overhead.  There was no involvement of the long thoracic nerve on the left.  There was a slight winging of the left scapula,, associated with the loss of the muscle mass of latissimus dorsi.  The deep reflexes in both upper extremities were active, equal, and symmetrical.  Chest mobility and expansion were essentially normal.  Lung fields were clear to auscultation and percussion.  There was a well-healed one inch transverse scar which is slightly lateral and inferior to the left areola.  This was healed without keloidal change, tenderness, or adherence.  There was a normal range of back motion.  There was a normal range of shoulder motion. 

The diagnoses were history of gunshot wound, left shoulder, back and chest area and left arm, with slightly depressed scars but otherwise unremarkable; no functional impairment of the left upper extremity; winging of the left scapula, secondary gunshot wound, back; and well-healed scar, anterior chest wall, left without residual abnormality.

The Veteran was first afforded a VA muscle injuries examination during the current appeal period in October 2013.  The examiner noted a diagnosis of two gunshot wounds to the left hemithorax/shoulder and left arm.  The examiner noted that the Veteran had a penetrating muscle injury.  The examiner indicated that the Veteran had a through and through AK 47 bullet traverse the left upper hemithorax with entry interomedial left scapula area and exit under the left areola.  The examiner indicated that the Veteran had treatment in the Philippines and Japan (chest tube and surgery).  The examiner noted that the second round traversed the posterior left humerus-upper arm posteriorly tunneling superficially and missing the bone.  The examiner noted that this injury healed via secondary intention.

The examiner noted that the Veteran was right-handed.  The examiner noted injury to a muscle group of the shoulder girdle/arm; the examiner indicated that Muscle Groups II, IV, and VI on the left side were affected.  The examiner indicated that the Veteran had scars associated with his muscle injury; the examiner described entrance and exit scars indicating track of missile through one or more muscle groups.  The examiner indicated that the Veteran's muscle injuries affected muscle substance/function; the examiner noted some impairment of muscle tonus.  The examiner indicated that the Veteran had the following signs and/or symptoms attributable to muscle injuries: consistent loss of power (left Muscle Groups IV and VI); weakness (left Muscle Groups II, IV, and VI); lowered threshold of fatigue (left Muscle Groups II, IV, and VI); and consistent impairment of coordination (left Muscle Group IV).  Muscle strength was 5/5 in all areas, except elbow extension, where it was 4/5.  The Veteran did not have muscle atrophy.  The Veteran did not require use of any assistive devices.  Imaging studies did not reveal evidence of retained metallic fragments in any muscle group.  The examiner noted moderate "winging" of the left scapula with resisted adduction of the left shoulder (i.e. weakness of Muscle Group IV).  The examiner found that the Veteran's muscle injuries impacted his ability to work, such as resulting in inability to keep up with work requirements; the examiner explained that repetitive pushing, pulling, and sustained overhead reaching at the left shoulder/left upper extremity would be difficult.

In an examination of the shoulder performed in October 2013, the examiner diagnosed osteoarthritis of the left shoulder.  The examiner noted that the Veteran had increasing stiffness of the left shoulder and some weakness and easier fatigability with repetitive motions and with sustained overhead reaching.  The examiner noted that the Veteran had problems threading his belt loops and more difficulty pushing off arm rests and getting out of chairs in recent years.  On range of motion testing, flexion was to 140 degrees with pain at 120 degrees; abduction was to 135 degrees, with pain at 125 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Following repetitive-use testing, flexion was to 130 degrees and abduction was to 130 degrees.  The examiner noted the following functional loss: less movement than normal; weakened movement; excess fatigability; and pain on movement.  The Veteran had localized tenderness of the joints/soft tissue/biceps tendon of the left shoulder.  The Veteran did not have guarding of the shoulder.  Muscle strength in abduction and forward flexion was 4/5.  The Veteran did not have ankylosis of the glenohumeral articulation.  The empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all positive.  There was no history of mechanical symptoms or recurrent dislocation.  There was no AC joint condition or other impairment of the clavicle or scapula.  The cross-body adduction test was positive.  The examiner concluded that repetitive pushing, pulling, and sustained overhead reaching at the left shoulder-left upper extremity would be difficult.  Additionally, heavier lifting and carrying with the left upper extremity would be more difficult as well.

The Veteran was afforded another VA muscle injuries examination in March 2016. The examiner noted a diagnosis of gunshot wounds to the left hemithorax/shoulder and left arm.  The examiner noted that the Veteran had a penetrating muscle injury.  The examiner indicated that the Veteran had a through and through AK 47 bullet traverse the left upper hemithorax with entry interomedial left scapula area and exit under the left areola.  The examiner indicated that the Veteran had treatment in the Philippines and Japan (chest tube and surgery).  The examiner noted that the second round traversed the posterior left humerus-upper arm posteriorly tunneling superficially and missing the bone.  The examiner noted that this injury healed via secondary intention.

The examiner noted that the Veteran was right-handed.  The examiner noted injury to a muscle group of the shoulder girdle/arm; the examiner indicated that Muscle Groups II, IV, and VI on the left side were affected.  The examiner indicated that the Veteran had scars associated with his muscle injury; the examiner described entrance and exit scars indicating track of missile through one or more muscle groups.  The examiner indicated that the Veteran's muscle injuries affected muscle substance/function; the examiner noted some impairment of muscle tonus and some loss of muscle substance.  The examiner indicated that the Veteran had the following signs and/or symptoms attributable to muscle injuries: consistent loss of power (left Muscle Groups IV and VI); consistent weakness (left Muscle Groups IV and VI); lowered threshold of fatigue (left Muscle Groups IV and VI); and consistent impairment of coordination (left Muscle Group IV).  Muscle strength was 5/5 in all areas, except shoulder abduction and elbow extension, where it was 4/5.  The Veteran did not have muscle atrophy.  The Veteran did not require use of any assistive devices.  Imaging studies did not reveal evidence of retained metallic fragments in any muscle group.  The examiner noted a scar on the left posterior arm measuring 13 centimeters by 0.3 centimeters.  The examiner noted that this scar was not painful or unstable, and did not have a total area equal to or greater than 39 square centimeters.  The examiner noted moderate "winging" of the left scapula with resisted adduction of the left shoulder (i.e. weakness of Muscle Group IV).  The examiner found that the Veteran's muscle injuries impacted his ability to work, such as resulting in inability to keep up with work requirements.

The muscle injuries examiner indicated that he added a shoulder examination, as the Veteran's muscle injuries had clearly engendered left shoulder problems after almost 50 years since his original gunshot wounds.  In the March 2016 shoulder examination, the examiner diagnosed left glenohumeral joint osteoarthritis.  The Veteran reported weaker abduction and flexion of the left shoulder and weaker left elbow extension secondary to gunshot wound residuals.  On range of motion testing, flexion was to 110 degrees; abduction was to 150 degrees; external rotation was to 65 degrees; and internal rotation was to 40 degrees.  The examiner noted that it was more difficult for the Veteran to reach fully in any cardinal plane of motion.  The examiner noted that there was pain noted on examination which caused functional loss.  There was no evidence of pain with weight bearing.  There was evidence of localized tenderness of the anterolateral left shoulder joint secondary to the Veteran having developed arthritis.  There was no evidence of crepitus.  The Veteran was able to perform repetitive-use testing with three repetitions.  Following repetitive-use testing, flexion was to 105 degrees; abduction was to 145 degrees; external rotation was to 60 degrees; and internal rotation was to 35 degrees.  The examiner found that pain, weakness, fatigue, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  The examiner estimated range of motion during significantly increased pain to equate to the findings after three repetitions.  The examiner also noted weakened movement due to muscle or peripheral nerve injury.

Muscle strength in abduction and forward flexion was 4/5.  The Veteran did not have ankylosis of the glenohumeral articulation.  A rotator cuff condition was suspected; the empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all positive.  There was no history of mechanical symptoms or recurrent dislocation.  The examiner found a degree of osteoarthritis at the AC joint as well as the glenohumeral joint.  There was tenderness to palpation of the AC joint.  The cross-body adduction test was positive.  In summary, the examiner noted findings of arthritis at the glenohumeral and AC joints as progression of the original service-connected residuals from two gunshot wounds.

Based upon a review of the evidence or record, and looking at that evidence in a light most favorable to the Veteran, the Board finds that the Veteran's gunshot wound residuals injury is manifested by a moderately severe disability, but no more, under the criteria of 38 C.F.R. § 4.56.  The Veteran's gunshot wound residuals injury is marked by a through and through wound requiring debridement and hospitalization, and with consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, to include weakness and lowered threshold of fatigue, with some impairment of muscle tonus and some loss of muscle, and some evidence of inability to keep up with work requirements.

Pursuant to 38 C.F.R. § 4.55(e), the Board finds that the Veteran's gunshot wound residuals affected multiple muscle groups within the same anatomical region (Muscle Group II, IV, and VI in the shoulder girdle and arm region).  See also 38 C.F.R. § 4.55(b).  The Veteran's gunshot wound residuals also affected the range of motion of more than one joint (shoulder and elbow).  Overall, the evidence demonstrates that Muscle Group II is the most severely injured muscle group.  As such, the Veteran's disability evaluation should be raised one level to the severe rating of 30 percent, and used as the combined evaluation for the affected muscle groups.  See 38 C.F.R. § 4.55(e).  As such, an increased 30 percent rating under the criteria for Diagnostic Code 5302 is warranted for the entire period on appeal.  This is the maximum rating available under Diagnostic Codes 5302, 5304, and 5306 pertaining to the non-dominant side, and as such a higher rating is unavailable.

The Board notes that the most recent VA examination appears to suggest that Muscle Groups IV or VI may be more severely injured than Muscle Group II.  However, rating the Veteran's disability under Muscle Group IV will produce a lower evaluation than the currently assigned 30 percent evaluation and rating the Veteran's disability under Muscle Group VI will produce the same evaluation as the currently assigned evaluation.  As such, looking at the evidence in a light most favorable to the Veteran, the Board will continue to rate the disability under Muscle Group II, as selected by the RO.

Additionally, the Board notes that the Veteran is currently in receipt of a noncompensable rating for a well-healed scar, anterior chest wall, left.  The Veteran is also currently in receipt of a 10 percent rating for winging of the left scapula, secondary to gunshot wound, back, with healed scar, minor.  These issues are not the subject of this appeal.  However, the evidence of record shows that the Veteran also has a scar on the left posterior arm associated with his service-connected residuals of a gunshot wound, and measuring 13 centimeters by 0.3 centimeters.  In this regard, the March 2016 examiner indicated that the scar was not painful or unstable, and did not have a total area equal to or greater than 39 square centimeters.  This scar has not been included in any ratings thus far.  As such, the Board finds that a noncompensable rating is warranted for this scar under 38 C.F.R. § 4.118, Diagnostic Code 7802.

Finally, the Board notes that the October 2013 and March 2016 VA examiner has also diagnosed osteoarthritis of the left glenohumeral and AC joints.  The examiner indicated that this diagnosis was a progression of the original service-connected residuals from two gunshot wounds.  As such, the Board finds that service connection is also warranted for this disability.

For all the foregoing reasons, the Board finds that for the entire period on appeal, the criteria for a 30 percent maximum evaluation for residuals of a gunshot wound, left shoulder, back, and chest area, minor, are met.  The Board also finds that a separate noncompensable rating for the Veteran's scar on the left posterior arm, associated with his service-connected residuals of a gunshot wound, is warranted.  Finally, the Board finds that service connection for osteoarthritis of the left glenohumeral and AC joints, associated with the service-connected residuals of a gunshot wound, is warranted.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a gunshot wound, left shoulder, back, and chest area, minor with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's residuals of a gunshot wound, left shoulder, back, and chest area, minor is manifested by no more than moderately severe injury, primarily with complaints of pain, fatigue, weakness, and limitation of function.  Such symptoms and impairment are encompassed by the schedular criteria for the current rating assigned.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board acknowledges that the evidence shows that the service-connected residuals of a gunshot wound, left shoulder, back, and chest area, minor, impacts the Veteran's ability to work, as the examiners found that repetitive pushing, pulling, and sustained overhead reaching at the left shoulder/left upper extremity would be difficult.  However, the Board finds that there has been no assertion or evidence that the Veteran is unemployable due to his service-connected residuals of a gunshot wound, left shoulder, back, and chest area, minor, during the appellate period.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established with certain chronic diseases, such as hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2016). This includes disability made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Headaches

The Veteran maintains that he has a headache disability that is related to his active duty service.  The Board notes that the Veteran has raised several different theories of entitlement; however, the analysis below will focus on the Veteran's assertion that his headaches disability is associated with his service-connected major depression and anxiety disorder.  For the reasons discussed below, the Board finds that service connection for tension headaches, as secondary to the service-connected major depression and anxiety disorder, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with tension headaches.  See August 2016 Headaches Disability Benefits Questionnaire completed by Dr. H. S.  Therefore, the salient question to be answered is whether the currently diagnosed tension headaches were caused or aggravated by the Veteran's service-connected major depression and anxiety disorder.  

In the August 2016 Headaches Disability Benefits Questionnaire, the Veteran reported that his headaches began to occur while he was in service.  He noted that his headaches had increased in frequency and severity over the years.  Dr. H. S. opined that the Veteran's headaches were caused by his service-connected major depression and anxiety disorder.  Dr. H. S. found that it was as likely as not that the Veteran's headaches were caused by his service-connected depression and anxiety disorder.  Dr. H. S. noted the August 2011 VA examination diagnosing the Veteran with anxiety and depressive disorder and the November 2013 report from Dr. A. F. diagnosing the Veteran with Major Depressive Disorder, recurrent, severe, and Unspecified Anxiety Disorder.  Dr. H. S. explained that medical research stated that patients with mental health conditions were more likely to develop headaches because pain and mood were actually regulated by the same part of the brain.  He indicated that the Veteran had tension headaches that were brought on by his depressive and anxiety disorder.  Dr. H. S. explained that it was well established that mental disorders both caused and aggravated headaches.  He cited to an article entitled "Depression in Headaches: Chronification" to support his conclusions.

Thus, there is a current diagnosis of tension headaches which the medical evidence of record has related to the Veteran's service-connected major depression and anxiety disorder.  There are no other medical opinions of record to contradict this opinion.  Accordingly, because there is no competent and credible evidence of record to the contrary, at the very least the evidence for and against the claim is in relative equipoise, so service connection for tension headaches, is granted as secondary to the Veteran's service-connected major depression and anxiety disorder.  
In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for tension headaches is warranted.

Enlarged Thyroid

The Veteran is seeking to establish service connection for an enlarged thyroid.  

The Veteran has been diagnosed with hyperthyroidism.  Accordingly, as there is a current enlarged thyroid disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's hyperthyroidism is etiologically related to the Veteran's active duty service.  

On the Veteran's service enlistment examination in January 1967, he had a normal endocrine examination.  The service treatment records do not show any evidence of complaints, treatment for, or a diagnosis of a thyroid condition while in service.  His separation examination in March 1970 also showed a normal endocrine examination.  Thus, the Veteran had no in-service evidence of an enlarged thyroid.  Nor does the claims file otherwise include evidence that a competent medical professional has linked the Veteran's current hyperthyroidism to his service.  In this regard, the post-service VA treatment records show a diagnosis of hyperthyroidism in or around 2008, approximately 38 years after the Veteran's separation from service.  

As the preponderance of the evidence does not show that hyperthyroidism was incurred in service, or a medical nexus between the presently diagnosed hyperthyroidism and the Veteran's service, service connection for hyperthyroidism cannot be granted on a direct basis.

The Board acknowledges the Veteran's assertions that his hyperthyroidism is the result of his active duty service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, hyperthyroidism, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his current hyperthyroidism and his active duty service.  Thus, his statements regarding any such link are not competent.  

In summary, the Veteran's service treatment records do not show hyperthyroidism in service.  The Veteran did not receive treatment for or a diagnosis of hyperthyroidism until 2008, approximately 38 years after service.  No medical professional has ever attributed the Veteran's hyperthyroidism to his active duty service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hyperthyroidism and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension

The Veteran is seeking to establish service connection for hypertension.

The Veteran has been diagnosed with hypertension.  Accordingly, as there is a current hypertension disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's hypertension is etiologically related to the Veteran's active duty service.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active duty service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this instance, however, service connection for hypertension on a presumptive basis is not warranted as the record does not show any clinical findings or diagnoses of hypertension within one year of the Veteran's separation from active duty.  In this regard, the Veteran's service treatment records are negative for a diagnosis of hypertension while in service or within one year of discharge from service.  The evidence shows an onset of hypertension in or around 2008, which is approximately 38 years after the Veteran's separation from active duty service.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  
The Board also finds that the weight of the evidence is against a finding that the Veteran's hypertension is etiologically related to the Veteran's active duty service on a direct basis.  

With respect to service connection on a direct basis, on the Veteran's service enlistment examination in January 1967, his blood pressure was 124/76.  On his separation examination in March 1970, the Veteran's blood pressure was 110/78.  In a May 1970 service treatment record, the Veteran's blood pressure was 124/78.  Thus, the Veteran had no in-service evidence of hypertension.  

Nor does the claims file otherwise include lay evidence of continuity of symptomatology since service, or evidence that a competent medical professional has linked the Veteran's current hypertension to his service.  In this regard, upon VA examinations in September 1970, the Veteran's blood pressure was 104/70 and in February 1973, his blood pressure was 110/70.  No hypertension was diagnosed during either VA examination.  The post-service VA treatment records show a diagnosis of hypertension in or around 2008, approximately 38 years after the Veteran's separation from service.  

As the preponderance of the evidence does not show that hypertension was incurred in service, or a medical nexus between the presently diagnosed hypertension and the Veteran's service, service connection for hypertension cannot be granted on a direct basis.

The Board acknowledges the Veteran's assertions that his hypertension is the result of his active duty service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, hypertension, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his current hypertension and his active duty service.  Thus, his statements regarding any such link are not competent.  

In summary, the Veteran's service treatment records do not show hypertension in service.  The Veteran did not receive treatment for or a diagnosis of hypertension until 2008, approximately 38 years after service.  No medical professional has ever attributed the Veteran's hypertension to his active duty service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to a maximum disability rating of 30 percent for residuals of a gunshot wound, left shoulder, back, and chest area, minor, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a separate noncompensable disability rating for a scar on the left posterior arm associated with the service-connected residuals of gunshot wound, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for osteoarthritis of the glenohumeral and AC joints, as associated with the service-connected residuals of a gunshot wound, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for tension headaches is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for an enlarged thyroid disability, diagnosed as hyperthyroidism, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

In a VA treatment record dated in February 2013, the Veteran reported that he had received a cortisone injection in his right knee from a private West County orthopedist one week after the Synvisc series.  Currently, there are no private treatment records in the file pertaining to the Veteran's claimed bilateral knee disability.  As these treatment records may be relevant to the claim for entitlement to service connection for a bilateral knee disability, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all outstanding private treatment records relevant to Veteran's claimed bilateral knee disability.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated him for his bilateral knee disability, to specifically include the private treatment records he referenced in the February 2013 VA treatment record from the West County orthopedist.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim for entitlement to service 
   connection for a bilateral knee disability.  If any 
   benefit sought remains denied, furnish the Veteran and 
   his representative with a Supplemental Statement of 
   the Case and allow an opportunity to respond before 
   the case is returned to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


